Name: Commission Regulation (EEC) No 2307/79 of 19 October 1979 suspending the special sales of skimmed-milk powder under Regulations (EEC) No 368/77 and (EEC) No 443/77a
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 264/20 Official Journal of the European Communities 20 . 10 . 79 COMMISSION REGULATION (EEC) No 2307/79 of 19 October 1979 suspending the special sales of skimmed-milk powder under Regulations (EEC) No 368/77 and (EEC) No 443/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Whereas various special measures intended to promote the disposal of skimmed-milk powder have been taken in order to deal with the market situation in this product, which has been marked by substantial stocks and few outlets ; whereas the Regulations involved in particular are Commission Regulation (EEC) No 368/77 of 23 February 1977 concerning the sale by tender of skimmed-milk powder for use in feed for pigs and poultry (3 ), as last amended by Regu ­ lation (EEC) No 1726/79 (4 ) and Commission Regula ­ tion (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for pigs and poultry (5 ), as last amended by Regulation (EEC) No 1726/79 , both of them adopted in order to permit the use in the feed of animals other than young calves of skimmed-milk powder in public storage which could not be disposed of in the course of a milk marketing year on normal terms ; Whereas, following the reduction of stock levels and in view of the general situation at the moment on the market in skimmed-milk powder, sales under Regula ­ tions (EEC) No 368/77 and (EEC) No 443/77 should be suspended until further notice ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 The invitations to tender for skimmed-milk powder under Regulation (EEC) No 368 /77 and the conclu ­ sion of contracts under Regulation (EEC) No 443 /77 are hereby suspended until further notice . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 October 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 52, 24 . 2 . 1977, p. 19 . (4 ) OJ No L 199 , 7 . 8 . 1979 , p. 10 . (5 ) OJ No L 58 , 3 . 3 . 1977 , p. 16 .